Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 11,237,079 B2 in view of CN 110133101 A to Li Hui et al..  Although the claims at issue are not identical, they are not patentably distinct from each other because the seek to encompass the same invention (i.e. a device for analyzing characteristics of a test object (for instance, carbon fiber reinforced plastic material), using frequency response, a vibration exciter, a first sensor, a second sensor and a sensitivity analyzer configured to control the vibration exciter, including calculating the frequency response function based on a frequency spectrum pattern of the physical force applied to the test object and the orientation angle of the material).  
Even though U.S. Patent No. 11,237,079 B2 discloses similar invention as indicated above, U.S. Patent No. 11,237,079 B2 does not teach a thermostat configured to set a test temperature under control of a sensitivity analyzer and to maintain a test temperature in a test space at the set temperature and further calculate a sensitivity of the carbon composite material using the test temperature.  
Li Hui et al. (CN 10133101 A), in the field of fiber-reinforced composite material temperature dynamics performance degradation analysis, teaches that it is known to utilize temperature data and to set a test temperature under control and to maintain a test temperature in a test space and further calculate a sensitivity of the material using the test temperature (see abstract at page 1, see description under “summary of the invention” at pages 2 - 3 of the attached machine translated document).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate temperature data into U.S. 11,237,079 B2 in order to control temperature while testing the material thus improving overall accuracy of the analyzing device. 

Conclusion
None of the prior art of record appears to read on the invention, and the subject matter of the claims appear to be allowable if the Double Patenting rejection can be overcome.  However, upon applicant’s response, a comparison of the prior art to the claims will again be made.
Regarding Claims 1 and 15, the prior art does not appear to teach or suggest “a sensitivity analyzer configured to: control the thermostat to set the test temperature in the test space, and control the vibration exciter to set the external loading pattern; calculate a frequency response function of the carbon composite material based on a physical force signal measured by the first sensor and a vibration signal collected by the second sensor; and calculate a sensitivity of the carbon composite material to each of variations in the test temperature, an orientation of a carbon material contained in the carbon composite 42material, and the external loading pattern applied thereto, based on the calculated frequency response function” in combination with the remaining limitations as required by the independent claims. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following relevant arts:
Zhang et al. (U.S. 2021/0108911 A1) teaches Raman spectroscopy method for measuring temperature and thermal stress of two dimensional film material. 
Farhad et al. (U.S. 2019/0017912 A1) teaches dynamic mechanical analysis system comprising actuator that imparts force and utilizes frequency analysis.
Kurt-Elli (U.S. 2005/0092087 A1) teaches control method and apparatus comprising a vibrator to impart force and controller to analyze frequency response of the system. 
Shubert Klaus (DD 292321 A5) teaches device and method for determining dynamic characteristics of non-metallic materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861